



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Romano, 2018 ONCA 754

DATE: 20180914

DOCKET: M49590 (C65842)

Paciocco J.A. (Motion Judge)

BETWEEN

Her Majesty the Queen

Responding Party

and

Remo Romano

Applicant

Frank Addario and James Foy, for the applicant

Holly Loubert, for the responding party

Heard and released orally: September 13, 2018

ENDORSEMENT

[1]

Mr. Romano seeks bail pending appeal pursuant to
Criminal Code
,
    s. 679(3). A police officer, he was convicted by a jury of dangerous driving
    causing death while on duty, and sentenced to eight months in prison.

[2]

The Crown opposes Mr. Romanos release. It agrees that there is
    absolutely no basis for fearing that Mr. Romano will fail to attend court as
    required, or will commit further offences. It argues, however, that his grounds
    of appeal are without merit and that the public confidence in the
    administration of justice is best served if he is not released. I do not agree.

[3]

Although the Crown has made artful submissions in favour of denying Mr.
    Romanos grounds of appeal, his grounds of appeal do not warrant a prejudgment
    of no merit. The grounds of appeal in this case relate to sufficiency  the
    sufficiency of the focus on the dangerous driving as opposed to the
    consequences of the driving, and the sufficiency of the guidance provided on
    the meaning of marked departure. These grounds of appeal cannot be summarily
    dismissed as pointless and unarguable. They warrant close examination on the entire
    record. In my view, they pass the not frivolous standard.

[4]

Nor do I believe that the public interest is best met by requiring Mr.
    Romano to begin if not complete serving his sentence of incarceration before he
    has had an opportunity to have his conviction reviewed.

[5]

I am mindful that this case involves the death of an innocent member of
    our society. In that important sense, the crime Mr. Romano has been convicted
    of is obviously serious. As the Crown conceded, however, Mr. Romanos crime
    does not warrant a lengthy punitive sentence. The Crown asked for a sentence of
    one year in jail. And, as I have said. Mr. Romano has demonstrated that his
    grounds of appeal are worth listening to.

[6]

In my view, Mr. Romano has established that a reasonable member of the public
    would understand that, in this case, the interests of justice are best served
    by giving Mr. Romano an opportunity to challenge this life-altering conviction
    before the sentence imposed is enforced.

[7]

He will be released on the terms of a bail release order that has been
    agreed to.

David M. Paciocco J.A.


